Citation Nr: 1009370	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  07-19 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for migraine 
headaches, currently rated as 30 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
right knee injury with medial meniscus tear, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for chronic 
gastroenteritis with antral gastritis, hiatal hernia and 
diarrhea, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from July 1987 to September 
1991.

This appeal comes to the Board of Veterans Appeals (the 
Board) from a May 2006 rating decision by the above 
Department of  Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Veteran was initially scheduled for a hearing before the 
undersigned Acting Veterans Law Judge via videoconference in 
Washington, D.C. on February 23, 2009.  In a document from 
his representative dated February 5 but received by the Board 
on February 24, 2010, it was noted that the Veteran had 
cancelled his request for the videoconferenced hearing.



FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the 
Veteran withdrew his appeal on the issues of entitlement to 
increased evaluations for migraine headaches, for residuals 
of right knee injury with medial meniscus tear, and for 
chronic gastroenteritis with antral gastritis, hiatal hernia 
and diarrhea.  


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issues of entitlement to increased evaluations for migraine 
headaches, for residuals of right knee injury with medial 
meniscus tear, and for chronic gastroenteritis with antral 
gastritis, hiatal hernia and diarrhea, the Board does not 
have jurisdiction to consider the claim.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

The issues of entitlement to increased evaluations for 
migraine headaches, for residuals of right knee injury with 
medial meniscus tear, and for chronic gastroenteritis with 
antral gastritis, hiatal hernia and diarrhea, were fully 
developed by the RO, included in the Veteran's Substantive 
Appeal, and certified to the Board on appeal.

A written document dated in February 2010 from the Veteran's 
representative is of record which specifically indicates that 
the Veteran was withdrawing all pending appellate issues, 
namely entitlement to increased evaluations for migraine 
headaches, for residuals of right knee injury with medial 
meniscus tear, and for chronic gastroenteritis with antral 
gastritis, hiatal hernia and diarrhea.  

There remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Thus, the Board 
does not have jurisdiction to review it, and it must 
therefore be dismissed, without prejudice.  38 U.S.C.A. § 
7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


						(CONTINUED ON NEXT PAGE)
	



ORDER

The appeal for entitlement to increased evaluations for 
migraine headaches, for residuals of right knee injury with 
medial meniscus tear, and for chronic gastroenteritis with 
antral gastritis, hiatal hernia and diarrhea, is dismissed.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


